DETAILED ACTION
	This action is responsive to 03/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-8, 10-11, 13-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display substrate, a manufacturing method thereof, and a frameless display apparatus.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display substrate, comprising: a base substrate structure; a display structure arranged on the base substrate structure, the display structure comprising a plurality of light emitting units, and being divided into a plurality of light-transmissive regions and a plurality of opaque regions; and a driving circuit, which is configured to drive the display structure to display and comprises a pixel driving circuit and a peripheral circuit, the pixel driving circuit being arranged between the base substrate structure and the display structure, and the peripheral circuit providing an electrical signal to the pixel driving circuit; wherein the peripheral circuit is arranged on a side of the base substrate structure away from the display structure and located in the plurality of opaque regions of the display structure, and the peripheral circuit is coupled to the pixel driving circuit through at least one through hole formed in the base substrate structure; wherein the base substrate structure comprises an insulation layer and a buffer layer, the insulation layer and the buffer layer are superposed on each other, the pixel driving circuit is disposed on a side of the buffer layer away from the insulation layer, and the peripheral circuit is disposed on a side of the insulation layer away from the buffer layer; and wherein the at least one through is provided with a conductive seed layer therein, and the conductive seed layer is provided in the buffer layer on a side close to the pixel driving circuit.” Claims 2 and 5-7 depend from and further limit claim 1, and are therefore equally allowed.
b) “A method for manufacturing a display substrate, comprising: forming a base substrate structure on a substrate; forming a pixel driving circuit and a display structure on the base substrate structure sequentially such that the display structure comprises a plurality of light emitting units, and the display structure is divided into a plurality of light-transmissive regions and a plurality of opaque regions; 3Appl. No. 17/254,088 Attorney Docket No. 38446U Response To Non-Final Office Action Mailed On December 22, 2021 wherein the method further comprises: forming at least one through hole in the base substrate structure; and forming a peripheral circuit on a side of the base substrate structure the display structure such that the peripheral circuit is coupled to the pixel driving circuit through the at least one through hole, and the peripheral circuit is located in the plurality of opaque regions of the display structure and is configured to provide an electric signal to the pixel driving circuit; wherein the forming a base substrate structure on a substrate comprises: forming an insulation layer and a buffer layer on the substrate sequentially; and wherein the forming at least one through hole in the base substrate structure comprises: forming a pattern of the at least one through hole by performing a dry etching process on the base substrate structure with a mask plate having a through hole pattern; depositing a conductive seed layer on the base substrate structure and performing a patterning process on the conductive seed layer to remain the conductive seed layer at a region where the at least one through hole is located and remove the conductive seed layer at a region other than the region where the at least one through hole is located such that the conductive seed layer is provided in the buffer layer on a side close to the pixel driving circuit; and forming a conductive film layer on the base substrate structure by an electroplating process such that the conductive film layer is correspondingly formed at the region where the at least one through hole is located, and the at least one through hole is filled by the conductive film layer.” Claims 10-11, 13-14, 16-18, and 20 depend from and further limit claim 8, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627